UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4344


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY KHAIR BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00144-RGD-JEB-1)


Submitted:   April 5, 2010                    Decided:   May 4, 2010


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard J.
Colgan, Assistant Federal Public Defender, Patrick L. Bryant,
Research and Writing Attorney, Norfolk, Virginia; Scott A.C.
Meisler, SIDLEY AUSTIN LLP, Washington, D.C., for Appellant.
Neil H. MacBride, United States Attorney, Elizabeth Bartlett
Fitzwater, Special Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory     Khair    Brooks        appeals   the    district    court’s

denial of his motion to suppress a handgun discovered during the

course of a search of his vehicle.              Brooks entered a conditional

plea of guilty to one count of possession of a firearm after

having been convicted of a crime punishable by more than one

year of imprisonment, in violation of 18 U.S.C. § 922(g) (2006).

He reserved his right to appeal the denial of his suppression

motion.   We affirm.

           This     court     reviews     the     district     court’s     factual

findings underlying a motion to suppress for clear error and the

court’s legal determinations de novo.              United States v. Day, 591

F.3d 679, 682 (4th Cir. 2010).                When a district court denies a

suppression motion, we review the evidence in the light most

favorable to the Government.              United States v. Matthews, 591

F.3d 230, 234 (4th Cir. 2009).                This court gives due regard to

the district court’s opportunity to judge the credibility of

witnesses “for it is the role of the district court to observe

witnesses and weigh their credibility during a pre-trial motion

to suppress.”     United States v. Abu Ali, 528 F.3d 210, 232 (4th

Cir. 2008).

           Having    a      trained     dog     sniff   the    perimeter    of   a

defendant’s     lawfully      stopped        vehicle    does    not   of    itself

constitute a search.         United States v. Jeffus, 22 F.3d 554, 557

                                         2
(4th Cir. 1994) (citing United States v. Place, 462 U.S. 696,

707 (1983)).         A positive dog alert for the presence of drugs

provides probable cause for a search.                  Id. at 557.         This court

has rejected a standard that “dog alert testimony must satisfy

the requirements for expert scientific testimony. . . . [T]he

dog’s alert . . . would serve not as actual evidence of drugs,

but simply to establish probable cause to obtain a warrant to

search for such substantive evidence.”                  United States v. Allen,

159 F.3d 832, 839-40 (4th Cir. 1998); see also United States v.

Kelly, 592 F.3d 586, 592 (4th Cir. 2010) (“Dogs, of course,

react    not    to   the   presence   of       drugs   themselves    but    to   their

odors.”).       Our review of the record leads us to conclude that

the district court properly denied Brooks’ motion to suppress.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the     materials

before    the    court     and   argument      would   not    aid   the    decisional

process.

                                                                             AFFIRMED




                                           3